Citation Nr: 1716630	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  07-27 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.

2.  Entitlement to special monthly compensation (SMC) at the housebound rate prior to May [REDACTED], 2011.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1974 to June 1977 and from February 2003 to May 2004.  The Veteran also served in the Army National Guard of West Virginia from August 1978 to January 2007.

The Veteran passed away in May 2011.  The appellant is the Veteran's surviving spouse.  She was substituted as the appellant in April 2013.

These matters are before the Board of Veterans' Appeals (Board) on appeal of October 2005 and March 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Board remanded these matters in September 2013, March 2016, and January 2017.

In February 2017, the appellant testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

In this decision, the Board grants entitlement to a TDIU.  The Agency of Original Jurisdiction (AOJ) will set an effective date for the grant of entitlement to a TDIU after determining the date on which the Veteran was last able to secure or follow a substantially gainful occupation and conducting any further development, to include, if warranted, referral of the case to the Director, Compensation Service, for extra-schedular consideration for any periods during which the percentage requirements of 38 C.F.R. § 4.16(a) were not met.  This preserves the appellant's right to appeal the effective date awarded by the AOJ.  See DAV v. Secretary of Veterans Affairs, 327 F.3d. 1339 (Fed. Cir. 2003).

In September 2013 and March 2016 decisions, the Board noted that a January 2011 submission of a private psychological evaluation had been accepted by the RO as an informal petition to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).  However, the RO had not adjudicated the issue.  Therefore, the Board referred the issue to the RO for appropriate action.  A review of the record reveals that the RO still has not adjudicated the issue.

In addition, the appellant submitted an application for dependency and indemnity compensation (DIC) benefits for service connection for the cause of the Veteran's death and for death pension in July 2011.  See VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by Surviving Spouse or Child, received in July 2011.  In April 2013, the RO sent the appellant a notification letter explaining that VA would continue to process the Veteran's appeal prior to issuing a decision on the appellant's DIC claim.  A review of the record reveals that the RO has not taken any further actions on the appellant's July 2011 DIC claim.

Accordingly, the issues of whether new and material evidence has been received to reopen a claim for entitlement to service connection for PTSD, entitlement to service connection for the cause of the Veteran's death, and entitlement to death pension benefits have been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).



FINDINGS OF FACT

1.  The evidence of record reflects that the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.

2.  From January 2, 2011, to May 18, 2011, the Veteran had a single service-connected disability rated as 100 percent, but did not have additional service-connected disability or disabilities independently ratable at 60 percent and was not permanently housebound by reason of service-connected disability or disabilities.

3.  Prior to January 2, 2011, the Veteran did not have a single service-connected disability rated as 100 percent.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a TDIU are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).

2.  The criteria for entitlement to SMC at the housebound rate prior to May [REDACTED], 2011, have not been met.  38 U.S.C.A. § 1114(s), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.350(i), 4.25, 4.26 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this decision, the Board grants entitlement to a TDIU.  This represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance with the notification and assistance requirements as they pertain to that issue is deemed to be harmless error, and further discussion of VA's compliance with those duties as they relate to the issue of entitlement to a TDIU is not necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The issue of entitlement to SMC at the housebound rate prior to May [REDACTED], 2011, arises as part of the appeal for entitlement to a TDIU and comes following the initial grant of the benefit from May [REDACTED], 2011.  The March 2012 rating decision cites the applicable statutes and regulations and discusses the reasons and bases for not awarding SMC at the housebound rate prior to May [REDACTED], 2011.  The issue was again adjudicated in March 2015 and October 2016 supplemental statements of the case.  The appellant and her representative have provided contentions as to why they believe the Veteran was entitled to SMC at the housebound rate prior to May [REDACTED], 2011, and have demonstrated actual knowledge of the factors pertinent to establishing entitlement to such a benefit.  Any lack of such notification did not result in prejudice to the appellant.  Therefore, the Board finds VA has satisfied its duty to notify the appellant with respect to the issue of entitlement to SMC at the housebound rate prior to May [REDACTED], 2011.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA treatment records, and identified and available private treatment records have been obtained and associated with the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As discussed in the decision below, the evidence of record is adequate to render a decision on the issue of entitlement to SMC at the housebound rate prior to May [REDACTED], 2011.  Therefore, a VA opinion on the matter is not required.  See 38 C.F.R. § 3.159(c)(4).

There is no indication in the record that any additional evidence, relevant to the issue of entitlement to SMC at the housebound rate prior to May [REDACTED], 2011, is available but not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the issue, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Compliance with Board Remands

As noted in the Introduction, the Board remanded these matters in September 2013, March 2016, and January 2017.  The September 2013 and March 2016 remands directed the AOJ to take appropriate actions to obtain records relating to the Veteran's civilian employment retirement.  Such records have been obtained, and the Board herein grants entitlement to a TDIU based, in part, on those records.  The January 2017 remand directed the AOJ to schedule the Veteran for a Board hearing.  The appellant was provided that hearing in February 2017.  Accordingly, the Board finds that VA at least substantially complied with the September 2013, March 2016, and January 2017 Board remands.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Other Due Process Considerations

Also as noted in the Introduction, the appellant was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in February 2017.  At the hearing, the VLJ asked the appellant specific questions concerning the Veteran's employment and functional abilities.  In addition, the VLJ solicited information as to the existence of any outstanding evidence.  No pertinent evidence that might have been overlooked and that might substantiate the issue denied herein was identified by the appellant or her representative.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the representative nor the appellant has suggested any deficiency in the conduct of the hearing.  See Scott, 789 F.3d 1375; Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

TDIU

A TDIU may be granted where a Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or higher, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or higher, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or higher.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  However, where the percentage requirements are not met, entitlement to a TDIU may be considered on an extra-schedular basis when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).

In determining whether a TDIU is warranted, consideration may be given to a Veteran's level of education, special training, and previous work experience, but not to his or her age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The determination of whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities is a factual determination rather than a medical question.  Therefore, responsibility for the ultimate determination of whether a veteran is capable of securing or following a substantially gainful occupation is placed on VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also 38 C.F.R. § 4.16; Floore v. Shinseki, 26 Vet.App. 376, 381 (2013).

In this case, the appellant testified at the February 2017 Board hearing that the Veteran stopped working in 2007 because he could not stand or sit for prolonged periods due to his service-connected lumbar spine disability and other service-connected disabilities.  He also had difficulty being around others and with controlling his anger due to his service-connected psychological disability.  She further testified that the Veteran had a college education with special training in computers, and that he had work experience with computers and as an automobile mechanic.

The issue of entitlement to a TDIU was raised as part and parcel to the Veteran's appeal for higher ratings and initial ratings for his service-connected disabilities.  Therefore, the relevant appeal period for the issue is from May 21, 2004, the earliest date entitlement to service connection was awarded for the disabilities at issue in that appeal.  See 38 C.F.R. § 3.400.  From May 21, 2004, the Veteran was service connected for dysthymic disorder, rated as 30 percent disabling; bursitis of the right knee, rated as 10 percent disabling; bursitis of the left knee, rated as 10 percent disabling; degenerative joint disease of the lumbar spine, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; status-post left inguinal hernia repair, rated as 10 percent disabling; and hearing loss, rated as noncompensable, for a combined disability rating of 60 percent.  From July 27, 2006, he was additionally service connected for sciatica of the right lower extremity, rated as 10 percent disabling, and sciatica of the left lower extremity, rated as 10 percent disabling, for a combined rating of 70 percent.  From January 2, 2011, the Veteran's rating for dysthymic disorder was increased to 100 percent, bringing his combined rating to 100 percent.  From May [REDACTED], 2011, the Veteran's ratings for sciatica of the right lower extremity and sciatica of the left lower extremity were each increased to 20 percent.

The schedular percentage requirements for a TDIU were not met from May 21, 2004, through July 26, 2006, because, during that period, the Veteran had a combined rating of less than 70 percent and did not have a single service-connected disability rated at 60 percent, even when his ratings are combined as provided under 38 C.F.R. § 4.16(a).  Nevertheless, the Veteran's service-connected disabilities may have prevented him from securing or following a substantially gainful occupation during that period such that consideration of entitlement to a TDIU on an extra-schedular basis is warranted under 38 C.F.R. § 4.16(b).

For the period from July 27, 2006, the Veteran did meet the schedular rating percentage requirements.  Specifically, beginning July 27, 2006, his combined rating was 70 percent.  In addition, when his ratings for the service-connected dysthymic disorder, lumbar spine disability, and sciatica of the bilateral lower extremities are combined as resulting from a common etiology, he also had at least one disability ratable at 40 percent.  See 38 C.F.R. § 4.16(a).

Turning to the relevant evidence of record, in June 2005, the Veteran's private physician signed a release for light duties with further restrictions of no climbing, squatting, or deep knee bends and no standing more than two hours at a time.  At an August 2005 VA feet examination, he reported that his boss recently removed him from his position as a mechanic and put him on a computer job because he was having difficulty climbing up and down equipment and lifting parts due to his hernia, feet, knees, and back.  He also reported that prolonged sitting makes his back feel worse.  At an August 2005 VA mental disorders examination, he reported that he engaged in little socialization, stating "I go to work and come home . . . ."  At a September 2005 VA ear disease examination, the Veteran reported that he had worked as a full-time mechanic with the National Guard since 1988.  In October 2005, January 2006, and October 2006, his physician signed releases for light duties.  In September 2006, the Veteran was given a permanent profile by the National Guard with restrictions of no walking in combat boots or participating in ruck marches.  In addition, he was deemed unable to deploy to areas where definitive medical treatment is not available.  The maximum amount and distance of lift or carrying was listed as "none."  He could stand for a maximum of one hour.  Also in September 2006, the Veteran's supervisor at work provided a statement indicating that the Veteran had experienced medical conditions that limited his ability to perform his job, and that the restrictions then in place due to the conditions no longer allowed him to perform his job as required by his job description.  The supervisor further noted that the Veteran had missed several days of work over the prior two years due to doctor appointments and being sick from service-related medical problems.  Private medical records show that, in November 2006, the Veteran had reduced range of motion of the lumbar spine with a positive straight leg raise test and diminished strength to the left lower extremity.  A January 2007 memorandum indicates that the Veteran was to be separated from his service in the National Guard due to physical disability.  His NGB Form 22 shows that he was honorably discharged from the Army National Guard of West Virginia on January 30, 2007.  The record includes a Standard Form 50-B, Notification of Personnel Action, showing that the Veteran retired from his job as a surface maintenance mechanic due to disability, effective March 17, 2007.

On April 2, 2007, the Veteran's chiropractor opined that the Veteran's tolerance to work would increase if allowed to sit, stand, or walk for less than one hour each.  She further opined that the Veteran could occasionally lift or carry up to 19 pounds; could not use his upper extremities for repetitive pushing, pulling, or fine manipulation; could not use his lower extremities for repetitive movements; could only occasionally reach and handle; and could not climb, balance, stoop, kneel, crouch, crawl, finger, or feel.  The chiropractor indicated that these imitations are due to thoracic and lumbosacral sprain/strain, tension headaches, lumbar radiculitis, knee pain, and inguina hernia.

A report of medical examination for retirement dated May 8, 2007, notes that the Veteran cannot squat and has a gait disturbance due to osteoarthritis.  In March 2008, the Veteran reported that his back pain makes it difficult to get comfortable at night and that the pain worsens with standing and with sitting five to ten minutes.  In August 2008, he similarly stated that his back pain is aggravated by walking and by standing or sitting for long periods of time.

A July 2008 VA joints examiner opined that the Veteran's ability to perform physical work is limited, as the Veteran reported that he cannot stand, walk, or lift.  In addition, with sedentary employment, the Veteran reported that he cannot sit for very long without increased back pain and knee pain and left leg numbness.  A September 2008 VA mental disorders examiner opined that the Veteran's service-connected psychiatric condition causes reduced reliability and productivity.  The signs and symptoms of the disability include isolation and lack of trust.  The Veteran has emotional distress manifested by his frequent checking for objects outside his home and caution inside the home, demonstrated by having weapons and surveillance cameras.

The Veteran's chiropractor submitted functional capacity questionnaires in August 2008 and March 2009.  In the questionnaires, she notes the Veteran's pain with sitting, standing and walking; numbness; fatigue; stiffness; and other symptoms.  In each, she opines that the Veteran can sit, stand, or walk for less than two hours each in an eight-hour work day.  She also opined that the Veteran would have a number of postural and environmental limitations due to his service-connected disabilities.

In January 2011, a private clinical psychologist conducted a psychological assessment of the Veteran.  Based on the results of testing, the psychologist concluded that the Veteran had significant potential for social detachment and discomfort in close relationships, and that he is likely to have little apparent interest or investment in social interactions.  In addition, the Veteran had significant concerns about somatic functioning and impairment arising from his somatic symptoms.

A May 2011 VA peripheral nerves conditions examiner opined that the Veteran's service-connected sciatica of the bilateral lower extremities caused decreased mobility, problems with lifting and carrying, lack of stamina, weakness, and fatigue.

In summary, the Veteran had a college education.  He last worked as a mechanic for nearly thirty years before being removed from the shop floor to a desk job due to his physical disabilities.  His Standard Form 50-B shows that he was given a medical retirement.  The medical examiners, to include the Veteran's private chiropractor, have opined that his service-connected physical disabilities affected his ability to stand, walk, sit, perform postural activities, and work in certain environments.  In particular, his chiropractor has indicated that he could not perform eight hours of combined sitting, standing, and walking on an ongoing basis.  The July 2008 VA joints examiner similarly suggested that the Veteran's ability to perform even sedentary work was impaired by his limited capacity for sitting for prolonged periods.  The medical examiners have also opined that the service-connected psychiatric disability would negatively affect the Veteran's reliability, productivity, and ability to interact with others.

In light of the competent medical statements as to the Veteran's abilities summarized above, the Board finds that the Veteran's service-connected disabilities limited him to less than full-time work at a less than sedentary exertional level, given the difficulties he experienced as to lifting, standing, walking, sitting, and performing postural activities due to his service-connected lumbar spine disability, sciatica of the bilateral lower extremities, and bursitis of the bilateral knees.  The Veteran's service-connected psychiatric disability further limited the range of work he could perform.  Accordingly, the Veteran was unable to complete the core duties of sedentary work such as clerical work, inspection work, or assembly work, or to complete a full work schedule on an ongoing basis due to his service-connected physical and psychiatric disabilities.  In short, the Board concludes that, in view of the Veteran's service-connected disabilities, education, and work history, the Veteran was capable of marginal employment consisting of part-time work or limited sedentary work performed in a sheltered environment.  Such work cannot be considered substantially gainful employment.  See 38 C.F.R. § 4.16(a).

Therefore, the Board concludes that the probative evidence of record demonstrates that the Veteran was unable to secure or follow a substantially gainful occupation due solely to his service-connected disabilities.  As such, the evidence is at least at relative equipoise as to whether the Veteran was entitled to a TDIU.  Therefore, affording the benefit of the doubt to the appellant, entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board again notes that the AOJ will set an effective date for the grant of a TDIU after determining the date on which the Veteran was last able to secure or follow a substantially gainful occupation.  This preserves the appellant's right to appeal the effective date awarded by the AOJ.  See DAV, 327 F.3d. 1339.

SMC at the Housebound Rate Prior to May [REDACTED], 2011

The appellant seeks entitlement to SMC at the housebound rate prior to May [REDACTED], 2011.  At the February 2017 Board hearing, the appellant's representative asserted that the Veteran's service-connected sciatica of the bilateral lower extremities and his service-connected lumbar spine disability "are related" and should "combine to make that 60 percent" such that the Veteran had a 100 percent rated psychiatric disorder and another 60 percent disability, satisfying the legal requirements for SMC at the housebound rate prior to May [REDACTED], 2011.

The appeal for entitlement to SMC at the housebound rate prior to May [REDACTED], 2011, arises from the Veteran's appeal for higher ratings and initial ratings.  See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991) (observing that, in the context of an increased rating claim, entitlement to SMC is an "inferred issue" that must be considered when the record indicates that it may be available, even if the claimant does not place eligibility for this ancillary benefit at issue); Cf. AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a claimant is presumed to be seeking the maximum benefits allowed by law).  As such, the earliest date for which SMC at the housebound rate may potentially be awarded is May 21, 2004, the earliest date entitlement to service connection was awarded for the disabilities at issue in that appeal.  See 38 C.F.R. § 3.400.

SMC at the housebound rate is provided under 38 U.S.C.A. § 1114(s) if a veteran has a single service-connected disability rated as 100 percent and, (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  A veteran is permanently housebound when he or she is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises.  38 C.F.R. § 3.350(i).

As discussed above, for the period from January 2, 2011, to May 18, 2011, the Veteran's service-connected connected dysthymic disorder was rated as 100 percent disabling.  Therefore, during that period, he did have a since service-connected disability rated as 100 percent.  However, the Veteran's other service-connected disabilities were not independently ratable as 60 percent disabling during that period.  Specifically, during that period, his service-connected sciatica of the right lower extremity, sciatica of left lower extremity, bursitis of the right knee, bursitis of the left knee, degenerative joint disease of the lumbar spine, tinnitus, and status-post left inguinal hernia repair were each rated as 10 percent disabling, and his service-connected hearing loss was noncompensable.  When combined, those ratings were independently ratable at 50 percent.  See 38 C.F.R. §§ 4.25, 4.26.  Thus, from January 2, 2011, to May 18, 2011, the Veteran had a single service-connected disability rated as 100 percent, but did not have additional service-connected disability or disabilities independently ratable at 60 percent.  Accordingly, he did not meet the criteria for entitlement to SMC at the housebound rate under 38 C.F.R. § 3.350(i)(1) during that period.

As for the criteria for entitlement to SMC at the housebound rate under 38 C.F.R. § 3.350(i)(2), the appellant does not contend, and the record does not show that the Veteran was permanently housebound by reason of his service-connected disabilities during the period from January 2, 2011, to May 18, 2011.  At the February 2017 Board hearing, the appellant testified that the Veteran did not often leave his home, but was able to do so for doctor visits.  He was able to drive himself to those doctor visits.  The record does not show that the Veteran was substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises from January 2, 2011, to May 18, 2011.  Accordingly, he did not meet the criteria for entitlement to SMC at the housebound rate under 38 C.F.R. § 3.350(i)(2) during that period.

As for the relevant period prior to January 2, 2011, the Veteran did not have a single service-connected disability rated as 100 percent.  In that regard, the Board notes that a TDIU rating predicated on one disability, although not ratable at the schedular 100 percent level, when considered together with another disability or disabilities separately rated at 60 percent or more, warrants SMC at the housebound rate.  See Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008).  However, as discussed above, entitlement to a TDIU is granted herein based on the combined effects of the Veteran's physical and psychological service-connected disabilities.  As such, the Veteran was not in receipt of a TDIU predicated on one disability.  Accordingly, the Veteran did not meet the requirements for entitlement to SMC at the housebound rate prior to January 2, 2011, because he did not have a single service-connected disability rated as 100 percent during that period, as required under 38 C.F.R. § 3.350(i).

The Board therefore concludes that the preponderance of the evidence is against the appeal for entitlement to SMC at the housebound rate prior to May [REDACTED], 2011.  Because the preponderance of the evidence is against the appeal, the benefit-of-the-doubt doctrine is not for application, and the appeal must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a TDIU is granted.

Entitlement to SMC at the housebound rate prior to May [REDACTED], 2011, is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


